Citation Nr: 1139472	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-16 323	)	DATE
	)
	)

On appeal from the
On appeal from the Department of Veterans Affairs Outpatient Clinic in Columbus, Ohio

THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at a private healthcare facility on February 14, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service from January 1993 to July 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a VA administrative decision issued by the Department of Veterans Affairs Outpatient Clinic (OPC), in Columbus, Ohio, which denied payment for services rendered at Marion General Hospital (MGH) on February 14, 2007.  

The Veteran requested a Board hearing before a Veterans Law Judge, and was notified that he was scheduled for a hearing in September 2009, by letter dated in August 2009.  The Veteran did not appear at his hearing or express a desire to re-schedule it.  Thus, his request is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran received medical care at MGH on February 14, 2007. 

2.  The Veteran is service-connected for seizure disorder, with a 60 percent rating, and limitation of motion of the right shoulder and fracture of the nasal bone, which are both rated as non-compensable.  The Veteran has been granted a TDIU, and thus has a 100 percent rating, effective September 13, 2002.  

3.  The condition for which the Veteran received care at MGH on February 14, 2007, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's health and VA or other federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.




CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized medical expenses incurred at a private healthcare facility on February 14, 2007, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.54, 17.55, and 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The claim of entitlement to payment of unauthorized medical expenses incurred at a private healthcare facility has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks reimbursement of private health care costs incurred at MGH on February 14, 2007.  The Veteran claims that on February 14, 2007, he was unable to go to the VA Community Based Outpatient Clinic (CBOC) in Marion, Ohio, because it was closed due to a level 3 snow emergency and he had no choice but to go to the emergency room at MGH.  The Veteran also contends that he was unable to go to the emergency room at the VA Medical Center in Dayton, Ohio, because it is 70 miles from his home in Marion, Ohio.  

The Veteran is service-connected for seizure disorder, with a 60 percent rating, and limitation of motion of the right shoulder and fracture of the nasal bone, which are both rated as non-compensable.  The Veteran has been granted a TDIU, and thus has a 100 percent rating, effective September 13, 2002.   
 

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

MGH emergency room treatment records dated on February 14, 2007, note that the Veteran complained of right rib pain.  While in bed, he rolled over and felt a pop in his right rib.  He has point tenderness to it.  He has a past medical history of three rib fractures and a history of seizure disorder.  Following a physical examination and x-rays of his right ribs, the Veteran was given a diagnosis of right rib pain and it was noted that he did not have an acute fracture.  He was given pain medications and discharged.  

Under Section 1728(a), Title 38, United States Code and 38 C.F.R. § 17.120, the Veteran's care at MGH on February 14, 2007, meets the first requirement that care be sought for a medical emergency.  The Veteran sought care for right rib pain when he heard a pop while in bed.  The Veteran is certainly competent to report rib pain and hearing his rib pop.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Given his rib pain and past history of fractured ribs, the care he sought at MGH was clearly of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.  Additionally, there is no competent medical evidence of record, such as a VA medical opinion, indicating that the care the Veteran received at MGH was not for what a prudent person would consider a medical emergency.  

The second requirement under Section 1728(a), that care be rendered for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, is met because the Veteran had a 100 percent disability rating (TDIU) at the time he sought care at MGH on February 14, 2007.  

The final requirement under Section 1728(a), that VA or other federal facilities were not feasibly available to provide care, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical, has likewise been met.  The Veteran reports that the VA CBOC in his hometown of Marion, Ohio, was not open due to a snowstorm and that he would have to drive 70 miles to the VAMC in Dayton, Ohio, if he did not go to MGH to receive care.  The Board finds these statements to be credible and points out that the VAOPC did not refute them.  Furthermore, a modicum of research reveals that a major snowstorm struck central Ohio in mid February 2007.  

Given that the Veteran could not use the VA CBOC in Marion, Ohio, because it was closed due to a snow emergency and could not use the VAMC in Dayton, Ohio, because it was 70 miles away and attempting to drive there during a snow emergency is unrealistic and dangerous, the Board finds that VA or other federal facilities were not feasibly available at provide care to the Veteran on February 14, 2007, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  

VA reimbursement for unauthorized medical expenses incurred at a private healthcare facility on February 14, 2007, is warranted.  





ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred at a private healthcare facility on February 14, 2007, is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


